 In the Matter Of PROXIMITY MANUFACTURING COMPANYandTE%TILAWORKERS UNION OF AMERICACase No. R-5 416.Decided June 31 19k3Mr. Robert Levett,for the Board.Mr. L. P. McLendon,of Greensboro, N. C., for the Company.Mr. Isadore Katz,of New York City, andMr. W. R. Dalton, Sr.,of Greensboro, N. C., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF,, ELECTIONSTATEMENT OF THE CASE'Upon petition duly filed by Textile Workers Union of America,herein called the Union, alleging that a , question affecting commercehad arisen concerning the representation of employees of ProximityManufacturing Company, Greensboro, North Carolina, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before J. J. Fitzpatrick, TrialExaminer.Said hearing was held at Greensboro, North Carolina, onMay 21, 1943.The Board, the Company, and the the Union appeared,participated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANY _Proximity Manufacturing Company is engaged in the manufac-turing and processing of cotton goods, consisting of denims, herring-bone twills, khakis, and various print fabrics.The Company oper-ates four plants, Proximity Cotton Mills, White Oak Cotton Mills,50 N. L.R. B., No. 20.90 PROXIMITY MANUFACTURING COMPANY91and Proximity Print Works, at Greensboro, and Granite FinishingWorks at Haw River, North Carolina.Proximity PrintWorks at Greensboro, North Carolina, is theonly plant directly involved in this proceeding.A substantial portionof the raw materials used by the Company at this plant originatesoutside North Carolina.At this plant the Company annually finishesproducts, valued at approximately $12,000,000, over 90 percent ofwhich is shipped outside North Carolina.II. THEORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 9, 1943, the Union asked the Company to recog-nize the Union as the sole bargaining agent of employees at ProximityPrint Works.The Company refused to recognize the Union.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the Union represents a substan-tial number of employees in the unit herein found appropriate forbargaining.'nd that a question affecting commerce has arisen concerningWe find'the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees of the Company at ProximityPrint Works, excluding guards and supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the1 The Union submitted 237 authorization cards, dated between August 1942 and April1943, 165 of which appear to bear genuine original signatures of employees on the Com-pany's pay roll of April 18, 1943.There are 431 employees listed on this pay roll.A In a priorrepresentation proceeding involving employees of the Company at ProximityPrint Works, the Board found that such employees constitute an appropriate bargainingunit.Matter of Proximity Print WorksandTextileWorkers Organizing Committee, 7N. L. R. B. 803. 92DECISIONS OFD NATIONAL LABOR RELATIONS BOARDemployees of the Company within the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-`ject'to the limitations and additions set forth in ,the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-tives for the purposes of collective bargaining with Proximity Manu-facturing Company, Greensboro, North Carolina, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this ' Direction, -under the direction andsupervision of the Regional Director for the Fifth Region, acting itthismatter, as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongall employees of the Company within the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by Textile Workers Union of America, for the purposes ofcollective bargaining.